       Case 1:19-cv-05309-PGG-KNF Document 33 Filed 07/20/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
ZHI LI AND LUXIU SUN, individually and on                      :
behalf of others similarly situated,
                                                               :
                                    Plaintiffs,
                                                               :
                           -against-                                            ORDER
                                                               :
SMJ CONSTRUCTION INC., STEVE KANG,                                       19-CV-5309 (PGG)(KNF)
 JANE DOE AND JOHN DOE #1-10,                                  :

                                    Defendants.                :
---------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE


        On December 11, 2020, the Court directed the plaintiffs to file and serve the defendants

with their inquest materials, including supporting affidavits and exhibits setting forth proof of

their damages and to file proof of such service with the Clerk of Court. Docket Entry No. 30.

The plaintiffs filed: (1) “Proposed Findings of Fact and Conclusions of Law”; (2) “Memorandum

of Law in Support of Plaintiff’s [sic] Inquest for Damages”; (3) the plaintiffs’ affidavits; and (4)

various exhibits, including “Corporate Defendant Website Printout,” “Table of Relevant

Minimum Wage,” “Damage Calculations for Plaintiff Li,” “Damage Calculations for Plaintiff

Sun” and “Attorney’s Fee Calculation,” for which no accompanying affidavit(s) was submitted

by a person with knowledge identifying, authenticating and explaining them.

        On or before July 27, 2021, the plaintiffs shall: (1) file and serve supplemental materials

consisting of (i) their attorney’s affidavit explaining the calculation of damages for each plaintiff

and supporting the request for attorney’s fees as required by the relevant caselaw and (ii) the

plaintiffs’ supplemental affidavits identifying and explaining exhibits relevant to them that have

been filed but not mentioned in the plaintiffs’ original affidavits, identifying the state and


                                                        1
      Case 1:19-cv-05309-PGG-KNF Document 33 Filed 07/20/21 Page 2 of 2




location in which they performed work for the defendants, identifying the frequency with which

they worked spread-of-hours; and any other pertinent information helpful to the Court’s

understanding of the basis for calculating damages; and (2) file proof of service of the

supplemental documents with the Clerk of Court.

     Dated: New York, New York                       SO ORDERED:
       July 20, 2021




                                                 2
